                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JACQUELINE HAMPSHIRE, et al.       :            CIVIL ACTION
                                   :
          v.                       :
                                   :
PHILADELPHIA HOUSING               :
ADMINISTRATION, et al.             :            NO. 17-4423

                              MEMORANDUM

Bartle, J.                                      February 14, 2019

          Plaintiffs Jacqueline Hampshire and Christian

Jablonski bring this action against defendants the Philadelphia

Housing Authority (“PHA”), Branville Bard, and Joanne Strauss

alleging discrimination in violation of 42 U.S.C. §§ 1981 and

1983, Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e et seq., and the Pennsylvania Human Relations Act, 43

Pa. Stat. §§ 951 et seq.    Plaintiffs, who are Caucasian, assert

that they were subjected to a hostile work environment and

terminated from their employment with PHA due to their race.

Plaintiff Hampshire also asserts that she was subjected to a

hostile work environment and terminated on the basis of gender.

Plaintiffs further claim violations of their rights to free

association and due process under the First and Fourteenth

Amendments to the United States Constitution.    Before the court

is the motion of defendants for summary judgment under Rule 56

of the Federal Rules of Civil Procedure.
                                   I

             Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”      Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).    A dispute is genuine if the evidence is such that a

reasonable factfinder could return a verdict for the nonmoving

party.    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254

(1986).    We view the facts and draw all inferences in favor of

the nonmoving party.     See In re Flat Glass Antitrust Litig., 385

F.3d 350, 357 (3d Cir. 2004).

             Summary judgment is granted where there is insufficient

record evidence for a reasonable factfinder to find for the

nonmovant.    See Anderson, 477 U.S. at 252.   “The mere existence of

a scintilla of evidence in support of the [nonmoving party]’s

position will be insufficient; there must be evidence on which the

jury could reasonably find for [that party].”    Id.   In addition,

Rule 56(e)(2) provides “[i]f a party fails to properly support an

assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may . . .

consider the fact undisputed for the purposes of the motion.”    Fed.

R. Civ. P. 56(e)(2).




                                  -2-
                                II

          The following facts are undisputed.   PHA is the

nation’s fourth largest public housing authority, owning more

than 14,000 housing units and serving nearly 80,000

Philadelphians.   It maintains its own police department.

Hampshire was hired by PHA as a police officer on April 15,

2013.   Jablonski was hired by PHA as a patrol officer on

February 27, 2015.   Bard was hired by PHA as its Chief of Police

on February 20, 2015.   Strauss was hired by PHA in 2010 and was

Vice President of Human Resources for PHA.

           During the relevant time frame, PHA had in effect PHA

Police Department (“PHAPD”) Directive O-11, “Safe Operation of

Police Vehicles,” which provides in pertinent part:

          1. PHAPD officers will only engage in
             vehicle pursuits when they have probable
             cause to believe that the occupant/s of
             the vehicle being pursued has committed,
             has attempted to commit, or is attempting
             to commit a forcible felony.

          2. PHAPD officers should not engage in
             vehicle pursuits for traffic violations
             or hit and run or leaving the scene [of]
             accidents unless the accident is a fatal
             or potentially fatal incident.

          3. PHAPD officers should not pursue stolen
             autos.

          4. PHAPD officers should not pursue any
             vehicle the wrong way on the roadway
             (i.e. one way street, divided highway,
             expressway, interstate highway and/or
             etc.) under any conditions.

                                -3-
The Directive further provides:

             1. When a police officer initiates a
                pursuit, the officer will immediately
                notify police radio of the following:

                  a. Location, direction traveling and
                     speed, give location as often as
                     possible.
                  b. Reason for pursuit, law violated.
                  c. Description of vehicle and
                     occupants.

                The officer not driving must keep radio
                informed throughout the pursuit.

             . . . .

             6. Officers involved in a vehicle pursuit
                will complete a pursuit memorandum and
                forward it via the chain of command to
                the commander of patrol within five (5)
                days of the pursuit.

Pennsylvania law requires that police departments including

PHAPD maintain such policies.    See 75 Pa. Cons. Stat. Ann.

§§ 6342. 1   Plaintiffs admit that they were provided a copy of

Directive O-11 at the time of their hire.




1. Pennsylvania statute defines “[m]otor vehicle pursuit” as
“[a]n active attempt by a police officer operating a motor
vehicle to apprehend one or more occupants of a motor vehicle
when the driver of the vehicle is resisting the apprehension by
maintaining or increasing his speed or by ignoring the police
officer’s audible or visual signal to stop.” 75 Pa. Cons. Stat.
Ann. § 6341. It further provides that “[e]ach police department
shall develop and implement a written emergency vehicle response
policy governing the procedures under which a police officer
should initiate, continue and terminate a motor vehicle pursuit”
and sets out guidelines for such pursuit policies. Id. § 6342.

                                  -4-
           In addition, PHAPD Chief Bard had implemented Chief’s

Order B-15-0011, “Limits of Authority,” effective September 16,

2015.   That Order provided:

           Jurisdiction

           I.    Per 35 P.S. section 1550(10)(ff), PHA
                 PD officers have primary jurisdiction
                 to effectuate an arrest in the
                 following situations:

                 a. Any crime that occurs in and upon
                    the grounds and buildings of the
                    Philadelphia Housing Authority.

                 b. Any crimes that initiate in and upon
                    the grounds and buildings of the
                    Philadelphia Housing Authority but
                    continue outside of the grounds and
                    buildings (hot pursuit).

           II.   PHA PD officers do not have
                 jurisdiction off of the property except
                 as indicated in I. They are thereby
                 directed to limit their police activity
                 to the area within the limited
                 jurisdiction.

This policy was read at roll call for three consecutive days

when first implemented, and it was also posted on a wall at PHA

headquarters.    Plaintiffs both signed an acknowledgment of

having received the policy on September 17, 2015.

           PHA also maintains a Disciplinary Code that regulates

the conduct of PHAPD officers and other employees.      Article I of

the Disciplinary Code identifies various conduct that is

unbecoming of a PHAPD employee, including the “[f]ailure to

cooperate in any Departmental investigation.”    Article V

                                 -5-
delineates conduct that constitutes neglect of duty, including

“[f]ailure to properly patrol area of responsibility,”

“[f]ailure to make required written report,” “[f]ailure to

conduct a proper, thorough and complete investigation,” and

“[f]ailure to comply with any Chief of Police’s orders,

directive, memorand[a], or regulation; or any oral or written

orders of superiors.”   The Disciplinary Code also describes

conduct that constitutes motor vehicle violations including the

“[f]ailure to follow Departmental procedures involving pursuit

and/or emergency driving.”   Under the Code, the PHA Chief of

Police and Human Resources are permitted to impose discipline up

to and including termination for violations of the Code.

          On March 9, 2016, plaintiffs were working together as

partners on the 7:00 p.m. to 7:00 a.m. shift and were assigned

to use PHAPD patrol vehicle number 9620.     Jablonski was the

driver and Hampshire rode as the “recorder” responsible for

completing necessary paperwork.    At approximately 1:15 a.m.,

plaintiffs were sitting in their patrol car in a parking lot

between 11th and 12th Streets on Cecil B. Moore Avenue in

Philadelphia filling out paperwork.     Plaintiffs concede that

this location is outside PHAPD’s jurisdiction.

          A message came across the PHAPD radio that a

Philadelphia Police Department (“PPD”) officer had attempted to

stop a speeding vehicle.   There was no indication that the

                                  -6-
driver of the vehicle had committed a forcible felony or had

been involved in a fatal or potentially fatal incident.    After

the vehicle passed them, Jablonski turned out of the parking lot

and activated his emergency lights and sirens.   Plaintiffs then

pursued the vehicle at a high rate of speed for approximately

eleven city blocks, from 11th Street to North 3rd Street.    The

speeding vehicle never stopped but instead maintained or

accelerated its speed.   According to the GPS data, plaintiffs’

patrol car reached speeds of up to 85 miles per hour through

city streets as plaintiffs engaged in the pursuit.

          After crossing North American Street, heading east on

Cecil B. Moore Avenue, the driver of the speeding vehicle lost

control and crashed at the corner of 2nd Street and Cecil B.

Moore Avenue.   The car knocked over a number of light posts on

Cecile B. Moore Avenue and slammed into the side of a building.

The car burst into flames, and the driver was killed.    There is

no evidence that plaintiffs saw or heard the crash and

subsequent fiery explosion.   Instead, plaintiffs turned off on

American Street, a block away from the crash, after losing sight

of the speeding vehicle.

          Plaintiffs never radioed to advise that they were

involved in a pursuit and did not record the incident on their

patrol log.   Plaintiffs then went to Fairhill Apartments to

conduct a building check.   Although plaintiffs stated in their

                                -7-
patrol log that they were at Fairhill Apartments for nine

minutes, surveillance showed that plaintiffs were there for only

three minutes.

           Plaintiffs subsequently traveled to another PHA

property, at 1900 Judson Street.    There, plaintiffs saw Sergeant

Abdul Evans, their supervisor, who signed their patrol log.

Plaintiffs told Evans they had attempted to stop a vehicle but

did not provide further details.    According to Evans, if

plaintiffs did not actually stop a vehicle, they need not record

the incident on the patrol log.

           Shortly thereafter, plaintiffs were instructed to meet

PPD officers at 2nd Street and Cecil B. Moore Avenue.     Jablonski

spoke with a PPD supervisor about the incident; Hampshire

refused.   Thereafter, plaintiffs were asked by the PPD

supervisor to go to PPD headquarters to be interviewed by the

Department’s Accident Investigation Department (“AID”).

Plaintiffs reported directly to PPD AID and provided statements.

           On March 10, 2016, PHA Chief Bard and PHA Vice

President of Human Resources Strauss made the decision to

suspend plaintiffs for ten days with recommendation for

discharge.   Plaintiffs were individually called into a meeting

that day with Bard, Strauss, PHA Chief Inspector Joseph Marker,

and their union representative, at which time the notice of

suspension was read to them and they were asked if they had any

                                  -8-
questions.    Plaintiffs remained silent.   The notices of

suspension stated that plaintiffs were being suspended for the

following reasons:    (1) violation of PHAPD Directive 4.2–failure

to comply with the Chief’s orders; (2) violation of PHAPD

Directive O-11–safe operation of vehicles; and (3) violation of

PHAPD Directive 1.2–making a false statement in an

investigation.

            Four days later, on March 14, 2016, plaintiffs

received Revocations of Suspension, which stated they were being

placed on administrative duty in lieu of suspension.     Bard

explained that he made this change after he learned that the PHA

internal investigation into plaintiffs’ pursuit would take

longer than ten days.    The notice restricted plaintiffs to desk

duty with pay “pending the results of an investigation

concerning your involvement in a fatal high-speed vehicle

pursuit that occurred the morning of March 9, 2016.”     The

plaintiffs worked in the communications room while on desk duty.

            In the meantime, Bard requested that the PHA Office of

Audit and Compliance (“OAC”) conduct a full investigation of the

incident.    PHA Investigators Joseph Melso and Joseph Serrano

conducted the investigation.    Melso and Serrano interviewed

Evans, plaintiffs’ supervisor, and Helena Toombs, a PHA officer

who was working in the operations room at the time of the

incident.    They interviewed the PPD officer who initially

                                 -9-
attempted to stop the speeding vehicle and the PPD officer who

first responded to the crash and was conducting the PPD AID’s

investigation of the incident.    The investigators also spoke to

a Temple University Police Department officer who witnessed the

pursuit and crash.    Plaintiffs each appeared for interviews with

the OAC on March 18, 2016, but they refused, based on advice of

counsel, to answer questions.    OAC reviewed the GPS data of all

PHA patrol cars for the night at issue, the PPD investigation

memo, witness statements collected by the PPD, and plaintiffs’

statements to the PPD AID.

            On April 12, 2016, OAC completed its report.    OAC

concluded based on the evidence reviewed that plaintiffs had

violated numerous PHA policies, including failure to patrol

their area of responsibility, failure to comply with the Chief’s

orders, and failure to follow PHA policies regarding vehicle

pursuits.    As a result of the investigation and plaintiffs’

violations of policies, Bard, in conjunction with Strauss, made

the determination to suspend plaintiffs for ten days with a

recommendation for discharge.

            On June 6, 2016, plaintiffs were again called

individually to a meeting with Bard, Strauss, and plaintiffs’

union representative to discuss the OAC investigation and their

suspensions with recommendation for discharge.    Plaintiffs were

allowed to ask questions but did not do so.    During the

                                 -10-
meetings, plaintiffs each received another notice of suspension

without pay for ten days with the recommendation for discharge

based on the following violations of PHA policy:   (1) violation

of PHAPD Directive—Article V, Neglect of Duty section 5-§011-10,

failure to comply with any of Chief’s orders, directives,

memoranda, or regulations, or any oral or written orders of

superiors; (2) violation of PHAPD Directive—Article V, Neglect

of Duty section 5-§005-10, failure to make a required written

report; (3) violation of PHAPD Directive—Article V, Neglect of

Duty section 5-§003-10, failure to properly patrol area of

responsibility; (4) violation of PHAPD Directive—Article VII,

Motor Vehicle Violations section 7-§004-10, failure to follow

departmental procedures involving pursuit and/or emergency

driving; and (5) violation of PHAPD Directive O-11—safe

operation of police vehicles.

          The next day, June 7, 2016, plaintiffs’ union filed a

grievance with regard to the suspensions with recommendation for

discharge.   A grievance hearing was held on July 7, 2016, but

plaintiffs, who had not yet been terminated, did not attend.

However, multiple union representatives were there, including

the union’s president, vice president, and secretary/treasurer.




                                -11-
Strauss acted as grievance officer.    She issued a determination

on October 13, 2016 upholding the terminations. 2

          Plaintiffs were terminated that day.      They received

termination letters citing the following offenses:

(1) violation of PHAPD Directive—Article V, Neglect of Duty

section 5-§011-10, failure to comply with any of Chief’s orders,

directives, memoranda, or regulations, or any oral or written

orders of superiors; (2) violation of PHAPD Directive—Article V,

Neglect of Duty section 5-§003-10, failure to properly patrol

area of responsibility; (3) violation of PHAPD Directive—Article

VII, Motor Vehicle Violations section 7-§004-10, failure to

follow departmental procedures involving pursuit and/or

emergency driving; and (4) violation of PHAPD Directive

O-11-safe operation of police vehicles.

          Thereafter, the union filed a request for arbitration.

Following the arbitration hearing held on March 9, 2017, the

arbitrator upheld plaintiffs’ terminations for just cause under

the collective bargaining agreement.    Both plaintiffs were

present and testified at the hearing.

          On October 4, 2017, plaintiffs filed a complaint in

this court alleging the following claims:    (1) race and gender

discrimination and hostile work environment in violation of


2. Although she upheld the terminations, Strauss sustained the
grievance as to plaintiffs’ alleged failure to make a written
report, as she found that such report was later provided.

                               -12-
Title VII against Bard, Strauss, and PHA (Count I); (2) race and

gender discrimination and hostile work environment in violation

of Title VII against PHA under a Monell theory of liability

(Count II) 3; (3) deprivation of equal protection and procedural

due process rights under 42 U.S.C. §§ 1981 and 1983 (Count III);

(4) retaliation and deprivation of their rights to association

under the First and Fourteenth Amendment to the United States

Constitution, in violation of § 1983 (Count IV); and

(5) discrimination on the basis of race and gender and hostile

work environment in violation of the PHRA (Count VI). 4

                                   III

          We begin with plaintiff Jacqueline Hampshire’s claim

for gender discrimination under Title VII and the PHRA in Counts

I, II and VI of the complaint. 5    Specifically, Hampshire asserts




3. Under Monell v. Department of Social Services of City of New
York, 436 U.S. 658, 690-95 (1978), a municipal agency such as
PHA may be held liable for an employee’s violation of a
citizen’s constitutional rights if the violation was caused by
an official policy, regulation, decision, or practice or custom,
of the municipality. As a result of our decision here, we do
not have to undertake a Monell analysis as to any of plaintiffs’
claims.

4. Count V of the complaint appears to have been
unintentionally omitted.

5. The claims of plaintiffs under Title VII against Bard and
Strauss individually were previously dismissed because Title VII
does not create individual employee liability. See Sheridan v.
E.I. DuPont de Nemours & Co., 100 F.3d 1061, 1077-1078 (3d Cir.
1996).

                               -13-
that she was suspended and terminated by PHA due to her gender.

Title VII provides in relevant part:

          It shall be an unlawful employment practice
          for an employer . . . to fail or refuse to
          hire or to discharge any individual, or
          otherwise to discriminate against any
          individual with respect to his compensation,
          terms, conditions, or privileges of
          employment, because of such individual’s
          race, color, religion, sex, or national
          origin.

42 U.S.C. § 2000e-2(a)(1).

          To defeat defendants’ motion for summary judgment on

her claim for gender discrimination under Title VII and its

analogous provision under the PHRA, Hampshire must first come

forward with evidence of a prima facie case of gender

discrimination as follows:   (1) she was a member of a protected

class; (2) she was qualified for the position of patrol officer;

(3) she suffered an adverse employment action; and (4) the

action occurred under circumstances that could give rise to an

inference of intentional discrimination.   6   See Jones v. Se. Pa.

Transp. Auth., 796 F.3d 323, 327 (3d Cir. 2015).

          There is no dispute that Hampshire is a member of a

protected class as a female, that she was qualified for the

position of patrol officer, and that her termination constituted



6. We construe Title VII and the PHRA consistently. See, e.g.,
Scheidemantle v. Slippery Rock Univ., 470 F.3d 535, 539 n.5
(3d Cir. 2006); Atkinson v. LaFayette College, 460 F.3d 447, 454
n.6 (3d Cir. 2006).

                               -14-
an adverse employment action.   Thus, we will focus our inquiry

on the fourth prong of the prima facie case, that is, whether

Hampshire’s termination occurred under circumstances that could

give rise to an inference of intentional discrimination on the

basis of gender.

          After reviewing the record, we conclude that Hampshire

has produced no evidence that her termination occurred under

circumstances that could give rise to an inference of gender

discrimination.    Plaintiffs Hampshire and Jablonski are members

of opposite sexes and were treated in an identical manner.

After engaging in a vehicle pursuit together on March 9, 2016,

they were both suspended, then put on restricted duty, suspended

again with a recommendation for discharge, and finally

terminated.   This scenario undermines any claim of

discrimination on the basis of gender.   See Pivirotto v.

Innovative Sys., Inc., 191 F.3d 344, 359–60 (3d Cir. 1999).

Moreover, Hampshire herself admitted in her deposition that she

does not believe that PHA terminated her on the basis of gender

or sex.

          Accordingly, the court will grant the motion of

defendants for summary judgment as to Hampshire’s claims for

gender discrimination under Title VII and the PHRA in Counts I,

II, and VI of the complaint.

                                 IV

                                -15-
            We turn next to plaintiffs’ claims of discrimination

on the basis of race in violation of Title VII and the PHRA in

Counts I, II, and VI of the complaint.    Specifically, plaintiffs

claim that they were disciplined and terminated because of their

race as Caucasians and that African American PHA officers

received more favorable treatment.

            To defeat summary judgment on their claims for race

discrimination, plaintiffs must satisfy the three-step

burden-shifting inquiry laid out in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802-03 (1973).    Plaintiffs must first

produce evidence of the following to make out their prima facie

case:    (1) they are a members of a protected class; (2) they

were qualified for the position of patrol officer; (3) they

suffered an adverse employment action; and (4) the action

occurred under circumstances that could give rise to an

inference of intentional discrimination.    See Makky v. Chertoff,

541 F.3d 205, 214 (3d Cir. 2008) (citing McDonnell Douglas,

411 U.S. at 802).

            If plaintiffs succeed in making out a prima facie

case, the burden of production then shifts to defendants to come

forward with a legitimate, nondiscriminatory reason for

plaintiffs’ termination.    See Makky, 541 F.3d at 214;

Scheidemantle v. Slippery Rock Univ., 470 F.3d 535, 539 (3d Cir.

2006).    If defendants are able to provide such a reason, the

                                -16-
burden of production shifts back to plaintiffs to produce

evidence that the proffered reason is merely a pretext for

actual discrimination.   Makky, 541 F.3d at 214.    Plaintiffs thus

must point to evidence from which this court “could reasonably

either (1) disbelieve [defendants’] articulated legitimate

reasons; or (2) believe that an invidious discriminatory reason

was more likely than not a motivating or determinative cause of

[defendants’] action.”   Fuentes v. Perskie, 32 F.3d 759, 764

(3d Cir. 1994) (citing St. Mary’s Honor Center v. Hicks, 509

U.S. 502, 510-11 (1993)).   At all times the ultimate burden of

persuasion rests with plaintiffs.     See Fuentes, 32 F.3d at 763

(citing Texas Dep’t of Comm. Affairs v. Burdine, 450 U.S. at

253, 254, 256 (1981)).

          As with Hampshire’s claim of gender discrimination,

there is no dispute that plaintiffs are members of a protected

class as Caucasians, that they were qualified for their

positions as officers, and that their suspensions and eventual

terminations constituted adverse action. 7   Thus, the dispute

centers on whether the adverse actions occurred under




7. Claims under Title VII “are not limited to discrimination
against members of any particular race [and Title VII]
proscribe[s] racial discrimination in private employment against
[W]hites on the same terms as racial discrimination against
nonwhites.” Iadimarco v. Runyon, 190 F.3d 151, 158 (3d Cir.
1999) (quoting McDonald v. Santa Fe Trail Transp. Co., 427 U.S.
273, 278-79 (1976)).

                               -17-
circumstances that could give rise to an inference of

discrimination.

           In support of their claims, plaintiffs assert that

there is “ample evidence” of a pattern of racial discrimination

at PHA based on prior newspaper articles and lawsuits.    In

support, they point to a newspaper article entitled “White’s

Cloud” dated May 29, 1997 that ran in the Philadelphia City

Paper, an alternative weekly newspaper which ceased publication

in 2015.   The article details allegations of racial

discrimination and sexual harassment, cronyism, corruption,

mismanagement, and various other misdeeds at PHA under John F.

White, Jr., the former executive director of PHA.    This article

is over twenty years old.    Plaintiffs do not connect any of the

decision-makers involved here to any of the hearsay allegations

made in the article.   Indeed, Bard and Strauss were not employed

at PHA during the timeframe covered by the article.

Accordingly, in addition to being inadmissible hearsay, the

article is irrelevant and cannot be used as evidence in

plaintiffs’ case.

           Plaintiffs cite to another action brought by

plaintiffs’ counsel against PHA, Eskridge v. Philadelphia

Housing Authority.   No. 15-5576 (E.D. Pa. Oct. 13, 2015).     In

Eskridge, the plaintiff was an African American male who

asserted discrimination.    Here, plaintiffs are Caucasians who

                                -18-
assert that PHA systematically discriminates against Caucasian

officers in favor of African American officers.   Specifically,

plaintiffs assert that PHA “use[s] the disciplinary process to

thin out the whites so that African American[s] can be hired in

the white’s [sic] position.”   In Eskridge, the district court

granted summary judgment in favor of defendants on all counts

and that ruling was affirmed by our Court of Appeals.   See

Eskridge v. Phila. Hous. Auth., 722 F. App’x 296, 301 (3d Cir.

2018).   We do not find Eskridge relevant to the claims presented

here.

          Plaintiffs also allege in support of their racial

discrimination claims that defendant Bard made a comment about

“needing more color [at PHA]” around the time of his hire in

February 2015.   Plaintiffs offer the affidavit of John Morozin,

a non-party and former employee of PHA.   Morozin does not claim

to have heard Bard make the statement but rather states that PHA

officer T.J. Camadula told him that he, Camadula, had heard Bard

make the statement.

          Under Rule 56(c)(4) of the Federal Rules of Civil

Procedure, an affidavit used to oppose a motion for summary

judgment “must be made on personal knowledge, set out facts that

would be admissible in evidence, and show that the affiant or

declarant is competent to testify on the matters stated.”

Hearsay statements that would be inadmissible at trial may not

                               -19-
be considered for purposes of deciding a motion for summary

judgment.    Smith v. City of Allentown, 589 F.3d 684, 693

(3d Cir. 2009).    Bard’s statement about “needing more color”

would be a party-opponent admission which is not hearsay under

the Federal Rules of Evidence.    See Fed. R. Evid. 801(d)(2).

However, Morozin’s “whisper down the lane” declaration regarding

what Camadula told him about Bard’s statement is hearsay that

would be inadmissible at trial.    See Smith, 589 F.3d at 693-94.

Morozin did not hear Bard make the comment and thus does not

have any personal knowledge, but instead is relying on

Camadula’s statement for the truth of the matter asserted.

Plaintiffs have not produced any affidavit from Camadula or

other evidence to suggest that Camadula himself would testify at

any trial in this matter regarding Bard’s statement.

Accordingly, the affidavit of Morozin regarding Bard’s comment

is inadmissible hearsay that cannot be considered to defeat

defendants’ motion for summary judgment.

            Plaintiffs also point to several individuals whom they

allege to be comparators to plaintiffs and who were allegedly

treated more favorably than plaintiffs.    An inference of

discrimination may be drawn from evidence that a similarly

situated employee outside the protected class was treated more

favorably.    Simpson v. Kay Jewelers, 142 F.3d 639, 645 (3d Cir.

1998).   “While ‘similarly-situated’ does not necessarily mean

                                 -20-
identically situated, the plaintiff must nevertheless be similar

in ‘all relevant respects.’”   Collins v. Kimberly-Clark Pa.,

LLC, 247 F. Supp. 3d 571, 589 (E.D. Pa. 2017) (quoting Opsatnik

v. Norfolk S. Corp., 335 F. App’x 220, 222–23 (3d Cir. 2009)).

Demonstrating that employees are similarly-situated often

includes a “showing that the two employees dealt with the same

supervisor, were subject to the same standards, and had engaged

in similar conduct without such differentiating or mitigating

circumstances as would distinguish their conduct or the

employer’s treatment of them.”    Id. at 589-90 (quoting Opsatnik,

335 F. App’x at 223).   Plaintiffs here rely on individuals who

were not similarly situated and/or did not receive more

favorable treatment and thus cannot be deemed comparators.

          Plaintiffs have referenced PHA officer Corneisha

Hamilton, an African American woman who shot her boyfriend with

her PHA weapon and attempted to cover up the shooting.    This

conduct was not similar to plaintiffs and the record shows in

any event that Hamilton was, in fact, terminated.   Plaintiffs

have also asserted that an African American female PHA officer

with the surname Bailey exhausted her sick leave but was not

disciplined or terminated.   This again is not conduct similar to

plaintiffs.

          Furthermore, plaintiffs point to Jeffrey Jeannot, an

African American male PHA officer who failed to patrol his area

                                 -21-
of responsibility and falsified his patrol log on April 14,

2017.   However, Jeannot was terminated in June 2017 and thus did

not receive more favorable treatment than plaintiffs.

           Plaintiffs argue as another comparator their former

supervisor, Abdul Evans, an African American male who,

plaintiffs claim, was involved in the pursuit in issue but was

not disciplined.   However, there is no evidence that Evan was

involved in the vehicle pursuit. 8    Moreover, Evans was demoted

from sergeant to patrol officer for his failure to supervise

plaintiffs adequately and for failure to conduct an

investigation of plaintiffs’ pursuit.     Accordingly, Evans is not

an appropriate comparator to plaintiffs.

           Plaintiffs also refer to A’Tia Brooks, an African

American female PHA officer.   PHA records show that, on August

16, 2016, Brooks spotted a white Ford Explorer driving




8. Evans is now deceased and was not deposed in this action.
In an attempt to manufacture a dispute of fact, plaintiffs have
cited the statements of two witnesses who claim to have seen an
SUV involved in the pursuit. Plaintiffs assert that the only
PHA SUV being operated on the night at issue was assigned to
Evans and thus reason that he was involved in the pursuit.
However, neither witness definitively identified the SUV as
belonging to PHA. Instead, one witness believed he saw a PPD or
PHA SUV but did not have his glasses on and could not identify
the SUV from photos. Another witness saw a Temple University
Police Department SUV. GPS data and PHA patrol logs show that
Evans was approximately thirty minutes away on the 6500 block of
Lawton Avenue at the time of the pursuit. Accordingly, there is
no genuine dispute of material fact as to Evans’ location at the
time of the pursuit.

                               -22-
recklessly on Fairmount Avenue between 47th and 48th Streets in

Philadelphia.    Brooks then

          activated her emergency lights and attempted
          to stop the vehicle. Seconds later, the
          Explorer drove into the intersection and hit
          another vehicle. Upon the Explorer coming
          to a stop at 48th and Brown St. the two male
          occupants exited the vehicle and ran away
          from the scene, with Officer Brooks in foot
          pursuit.

(emphasis added).    Brooks attempted to stop a vehicle but

followed it for mere seconds and less than one city block.    This

is not comparable to plaintiffs, who pursued a vehicle at a high

rate of speed for approximately eleven city blocks, ending in

the explosion of the pursued vehicle and the death of the

driver.   The evidence also shows that Brooks completed a pursuit

memorandum about the event and did not falsify her patrol logs

or otherwise attempt to cover up the incident as plaintiffs here

did. 9

          Finally, plaintiffs focus on another vehicular pursuit

involving two African American PHA officers, Moises Jerome and

Shania Baylis.    Jerome and Baylis engaged in a vehicle pursuit

on July 13, 2017.    Jerome was suspended with a recommendation

for discharge and ultimately terminated from PHA for this



9. Plaintiffs also assert that Brooks failed a psychological
examination and was permitted to retake it. This alleged
incident is not similar to plaintiffs’ conduct and thus is
irrelevant.


                                -23-
conduct in October 2018.   Baylis resigned from PHA in December

17, 2017 and thus could not be terminated.     Plaintiffs cite the

lag in time between the Jerome/Baylis pursuit and Jerome’s

termination to assert that Jerome was terminated only because he

offered to provide testimony on behalf of plaintiffs in this

lawsuit.   However, the undisputed evidence shows that neither

Jerome nor Baylis prepared a pursuit memorandum as required

under PHAPD Directive O-11.   As a result, Bard was not aware

immediately of the pursuit.   Instead, the investigation of that

pursuit began after PHA was served with a lawsuit brought by a

third party who was injured in an accident caused by the vehicle

pursued by Jerome and Baylis. 10    Regardless, Jerome was

terminated and thus did not receive more favorable treatment

than plaintiffs.

           Even assuming that plaintiffs have satisfied their

prima facie case, defendants have pointed to a legitimate,

nondiscriminatory reason for plaintiffs’ terminations.       No

reasonable factfinder could conclude that plaintiffs did not

violate numerous PHA policies, most importantly the policy

against engaging in vehicular pursuits. 11    Plaintiffs engaged in


10. Bard left PHA in August 2017 and thus was not involved in
the investigation or Jerome’s termination.

11. Plaintiffs have asserted that PHA Directive O-11 regarding
pursuits was not in effect at the time of the pursuit at issue
here. On October 23, 2015, PHA issued Directive 45 regarding
safe operation of vehicles. That directive does not mention

                                   -24-
serious misconduct that endangered both their own lives and the

lives of potential third parties who live in Philadelphia.      The

driver of the pursued vehicle died when his vehicle hit a

building and exploded.    There is no genuine dispute that

plaintiffs engaged in the pursuit and that such conduct was in

violation of PHA policy.    Plaintiffs’ attempt to characterize

the pursuit as merely “an effort to stop” the speeding vehicle

flies in the face of plaintiffs’ own statements regarding the

incident and Pennsylvania law, which defines motor vehicle

pursuits.   See 75 Pa. Cons. Stat. Ann. § 6341.   Plaintiffs have

failed to produce any evidence to create a genuine dispute of

material fact regarding whether the reasons offered by PHA for

their terminations were pretextual.

            Accordingly, we will grant defendants’ motion for

summary judgment on plaintiffs’ claims for discrimination in

their suspensions and terminations on the basis of race in

Counts I, II, and VI of the complaint.


vehicle pursuits except for the following in Section V.A.14:
“Vehicle pursuits are possibly the most dangerous of all police
activities. Refer to Directive # 41, ‘Vehicular Pursuits’ for
the policy regarding police vehicle pursuits.” Directive 41 was
intended to be implemented together with Directive 45, but due
to an administrative delay was not issued until June 8, 2016.
Despite this error, there is no evidence that during this time
Directive O-11 was rescinded to the extent is dealt with
pursuits. Instead, Directive O-11 remained in effect regarding
vehicle pursuits. In fact, Directive 41 when implemented stated
“This Does Not Replace Any Existing PHAPD Directive.”
Plaintiffs further admit that they never received any notice
that Directive O-11 had been rescinded.

                                -25-
                                  V

          We turn next to plaintiffs’ claims that they were

subjected to a hostile work environment on the basis of race

and/or gender in violation of Title VII and the PHRA in Counts

I, II, and VI of the complaint.   To defeat summary judgment on

their claims of hostile work environment, plaintiffs must come

forward with evidence that:   (1) plaintiffs suffered intentional

discrimination because of their race and/or gender; (2) the

discrimination was severe or pervasive; (3) the discrimination

detrimentally affected the plaintiffs; (4) the discrimination

would detrimentally affect a reasonable person in like

circumstances; and (5) the existence of respondeat superior

liability.   Castleberry v. STI Grp., 863 F.3d 259, 263 (3d Cir.

2017) (citing Mandel v. M & Q Packaging Corp., 706 F.3d 157, 167

(3d Cir. 2013)).

          Plaintiffs have not met their burden to establish a

prima facie case of hostile work environment because they have

not produced evidence to support the second element, that is,

that they suffered discrimination that was severe or pervasive.

To show severe or pervasive discrimination, plaintiffs must

produce evidence that the environment at PHA was “permeated with

discriminatory intimidation, ridicule, and insult that is

sufficiently severe or pervasive to alter the conditions

of . . . employment and create an abusive working environment.”

                               -26-
Culler v. Sec’y of U.S. Veterans Affairs, 507 F. App’x 246, 249

(3d Cir. 2012) (quoting Nat’l R.R. Passenger Corp. v. Morgan,

536 U.S. 101, 116 (2002)).

          The only evidence that plaintiffs identify to support

their hostile work environment claim is that both plaintiffs

were placed on restricted duty during the OAC investigation

during which time they worked at a desk, performed no patrol

duties, and had their guns reclaimed.   Specifically, Jablonski

recalls while on restricted duty “having to sit there and

literally me saying hi to any one of them and them just

completely giving me the cold shoulder.”   Plaintiffs’ evidence

is insufficient to create a genuine dispute of material fact and

thus we will grant defendants’ summary judgment motion with

respect to plaintiffs’ hostile work environment claim. 12

                                VI

          In Count III of the complaint, plaintiffs contend that

defendants deprived them of their rights under the Fourteenth

Amendment to the United States Constitution to procedural due

process in violation of 42 U.S.C. §§ 1981 and 1983.   The

Fourteenth Amendment provides in relevant part:



12. To the extent plaintiffs rely on their suspensions and
terminations as evidence of hostile work environment, they
conflate such claim with their disparate treatment
discrimination claims under Title VII and the PHRA, which fail
for the reasons discussed above. See Abramson v. William
Paterson Coll. of N.J., 260 F.3d 265, 281 n.11 (3d Cir. 2001).

                               -27-
           No State shall make or enforce any law which
           shall abridge the privileges or immunities
           of citizens of the United States; nor shall
           any State deprive any person of life,
           liberty, or property, without due process of
           law; nor deny to any person within its
           jurisdiction the equal protection of the
           laws.

U.S. Const. amend. XIV.    To state a claim for deprivation of

procedural due process, a plaintiff must allege that:     “(1) he

was deprived of an individual interest that is encompassed

within the Fourteenth Amendment’s protection of ‘life, liberty,

or property’[;] and (2) the procedures available to him did not

provide ‘due process of law.’”    Hill v. Borough of Kutztown, 455

F.3d 225, 234 (3d Cir. 2006) (citing Alvin v. Suzuki, 227 F.3d

107, 116 (3d Cir. 2000)).    Here, there is no dispute that

plaintiffs were public employees with a property interest in

their employment.

           “An essential principle of due process is that a

deprivation of life, liberty, or property ‘be preceded by notice

and opportunity for hearing appropriate to the nature of the

case.’”   Cleveland Bd. of Ed. v. Loudermill, 470 U.S. 532, 542

(1985) (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339

U.S. 306, 313 (1950)).    The Supreme Court has instructed that

due process requires a “pretermination opportunity to respond,

coupled with post-termination administrative procedures.”     Id.




                                 -28-
at 547-48.    The pretermination hearing “need not be elaborate.”

Id. at 545.   Instead,

          [t]he tenured public employee is entitled to
          oral or written notice of the charges
          against him, an explanation of the
          employer’s evidence, and an opportunity to
          present his side of the story. To require
          more than this prior to termination would
          intrude to an unwarranted extent on the
          government’s interest in quickly removing an
          unsatisfactory employee.

Id. at 546 (internal citations omitted).

          The undisputed evidence presented here shows that, on

March 10, 2016, plaintiffs each met with PHA Police Chief Bard,

Vice President of Human Resources Strauss, Chief Inspector

Marker, and their union representative.     During the meeting each

plaintiff was presented with a written notice of suspension with

the recommendation for discharge.      The notice cited the specific

policies that plaintiffs were alleged to have violated,

including their failure to comply with Bard’s order regarding

PHAPD jurisdiction, their failure to operate vehicles safely,

and making a false statement in an investigation.     Attached to

the notice was a detailed written explanation of the factual

basis for the discipline, which stated that plaintiffs “were

involved in a fatal high-speed vehicle pursuit” using their

patrol car.   The notice was read to plaintiffs, and plaintiffs

were asked if they had any questions.     Plaintiffs chose to

remain silent.

                                -29-
            Plaintiffs have presented affidavits asserting that

they never received these notices and that they did not know the

factual basis for their suspensions.    These assertions fly in

the face of the clear record evidence, including both

plaintiffs’ prior admissions in sworn deposition testimony that

they received the notices.    Plaintiffs have provided no

explanation for the discrepancies between their prior testimony

and the affidavits.    Accordingly, we will disregard these

self-serving and contradictory affidavits.    See Hackman v.

Valley Fair, 932 F.2d 239, 241 (3d Cir. 1991); Martin v. Merrell

Dow Pharm., Inc., 851 F.2d 703, 706 (3d Cir. 1988).    The

assertion that plaintiffs did not know the basis for their

suspensions is particularly shocking given the fact that they

were personally served with the notices in a meeting on March

10, 2016, the very morning that the fatal pursuit occurred and

after they had already been questioned by PPD AID regarding the

incident.

            On March 14, 2016, plaintiffs received a revocation of

suspension notice stating that they would be placed on

restricted desk duty “pending the results of an investigation

concerning your involvement in a fatal high-speed vehicle

pursuit that occurred on the morning of March [10], 2016.”

These notices were hand-delivered to plaintiffs’ residences.

Plaintiffs did in fact return to work on restricted desk duty,

                                -30-
so that there can be no dispute that they received these March

14th notices.

           Meanwhile, the PHA OAC conducted a thorough

investigation of the alleged vehicle pursuit.    During the

investigation, OAC reviewed GPS data for all PHA patrol vehicles

on the night of the incident, including plaintiffs.    OAC also

interviewed plaintiffs’ supervisor and several individuals who

had witnessed the pursuit and/or crash.    On March 18, 2016,

investigators Joseph Melso and Joseph Serrano attempted to

interview Hampshire and Jablonski separately.    Both appeared

with their union representative.    Both plaintiffs were informed

they were the subject of an internal, not criminal,

investigation.    Both refused, on advice of counsel, to give a

statement.

           Upon completion of the OAC investigation, Bard and

Strauss made the determination to suspend plaintiffs for ten

days with the recommendation for discharge.    On June 6, 2016,

plaintiffs were personally served with notices of this decision

in a meeting with Bard, Strauss, Marker, and their union

representative.

           The next day, the union filed a grievance regarding

plaintiffs’ suspensions.    A grievance hearing was held in July

2016.   Although plaintiffs did not attend the hearing, there is

no evidence that PHA prevented plaintiffs from attending, and

                                -31-
the record demonstrates that multiple representatives of

plaintiffs’ union were present.   After reviewing the evidence,

the grievance officer upheld PHA’s decision to discipline

plaintiffs. Plaintiffs’ terminations did not become effective

until after the grievance procedure was completed.

          Thereafter, at the request of the union, an

arbitration hearing was held on March 9, 2017.   Both plaintiffs

attended and testified at the arbitration.   After hearing the

evidence, the arbitrator concluded that plaintiffs’ dismissals

were for just cause.

          The undisputed record demonstrates that plaintiffs

were provided with written and oral notice of the charges

against them and PHA’s intent to discipline them.    They were

also given an opportunity to respond, which they declined.    The

fact that plaintiffs chose not to speak or ask questions at

certain junctures of this process does not mean that they were

deprived of the opportunity to respond.   See Gniotek v. City of

Phila., 808 F.2d 241, 245 (3d Cir. 1986).

          The relevant collective bargaining agreement between

the parties provides that an employee shall be provided with

written notice of intended discipline, including the offense

alleged, the type and duration of the discipline, and the

intended effective date of the discipline.   In situations where

the intended discipline is discharge, the employee shall receive

                              -32-
a ten-day suspension with notice of the intent to discharge.

The employee has an opportunity to file a grievance and have a

hearing.   The discharge does not become effective until the

grievance procedure is complete or the parties otherwise resolve

the matter.    As outlined above, there can be no dispute that

defendants followed the disciplinary process outlined in this

agreement.    Where an adequate grievance and/or arbitration

procedure is in place and is followed, a plaintiff has received

the due process to which he or she is entitled under the

Fourteenth Amendment.    See Dykes v. Se. Pa. Transp. Auth.,

68 F.3d 1564, 1565, 1581-72 (3d Cir. 1995); Jackson v. Temple

Univ., 721 F.2d 931, 933 (3d Cir. 1983).

           Plaintiffs further assert that their due process

rights were violated because PHA did not produce to them or

their union a full copy of the OAC report until the morning of

the grievance hearing.    To satisfy due process, PHA was required

only to apprise plaintiffs of “the substance of [the] relevant

supporting evidence” against them.     See Copeland v. Phila.

Police Dep’t, 840 F.2d 1139, 1145 (3d Cir. 1988) (quoting Brock

v. Roadway Express, Inc., 481 U.S. 252, 265 (1987)).     While it

may have been preferable for PHA to produce the full OAC report

to plaintiffs and the union earlier than the morning of the

hearing, the record shows that plaintiffs had ample notice of




                                -33-
the charges against them and the substance of the evidence

reviewed by OAC.

            Plaintiffs also contend that their due process rights

were violated as outlined under Garrity v. State of New Jersey,

385 U.S. 493, 497-98 (1967).      In Garrity, police officers were

questioned during a state investigation and were told that they

would be removed from their positions if they refused to answer.

385 U.S. at 494-95.    The officers cooperated with the

investigation, and their answers were used against them in a

subsequent criminal prosecution and conviction.      Id. at 495.

The Supreme Court held that their answers to the questions posed

during the investigation had been compelled in violation of

their right against self-incrimination under the United States

Constitution.    Id. at 497-98.

            Plaintiffs’ claim that their due process rights were

violated because they did not receive warnings as required under

Garrity fails.    Plaintiffs refused to speak with PHA

investigators on advice of counsel and thus were not compelled

to speak.    Moreover, plaintiffs were told from the beginning

that there would be no criminal charges brought against them.

Thus, Garrity is inapposite.

            Based on the record before the court, there can be no

dispute that plaintiffs received sufficient due process under




                                  -34-
Loudermill.   Accordingly, we will grant defendants’ motion for

summary judgment as to Count III of the complaint. 13

                                   VII

           In Count IV of the complaint, plaintiffs allege that

defendants deprived them “of their fair hearing process rights,

equal protection rights and retaliate for their association in

union activity.”   In support of this claim, plaintiffs have

stated in their affidavits that Bard told the union president

that the requirement that PHA officers reside within the City of

Philadelphia would only change if the union withdrew all

arbitrations, including plaintiffs’ arbitrations.        Neither

plaintiff heard this comment and plaintiffs have not produced

any witness to the comment.

           The First Amendment of the Constitution provides:

“Congress shall make no law . . . abridging the freedom of

speech.”   U.S. Const. amend. I.    Public employees such as

plaintiffs here are entitled to exercise their rights under the

First Amendment of the United States Constitution without fear

of retaliation by their employer.        Brennan v. Norton, 350 F.3d

399, 412 (3d Cir. 2003).   To defeat summary judgment on this

claim, plaintiffs must come forward with evidence that:



13. To the extent that plaintiffs assert any violation of their
substantive due process or equal protection rights on the basis
of race and/or gender, those claims fail for the reasons
discussed in Sections III-V above.

                               -35-
(1) their conduct was protected under the First Amendment;

(2) PHA engaged in a retaliatory action against them; and (3) a

causal connection exists between the protected conduct and the

retaliatory action.    Thomas v. Independence Twp., 463 F.3d 285,

296 (3d Cir. 2006).

           It is well-established that “a public employee

possesses a First Amendment right to associate with a union.”

Palardy v. Twp. of Millburn, 906 F.3d 76, 84 (3d Cir. 2018)

(citing Smith v. Ark. State Highway Emp., 441 U.S. 463, 465

(1979)).   Plaintiffs’ association with their union and use of

the grievance and arbitration procedure is activity protected

under the First Amendment.    However, plaintiffs have failed to

show that PHA engaged in a retaliatory action against them

because of their union membership or activities.

           Plaintiffs’ suspensions with the recommendation for

discharge and eventual terminations were due to plaintiffs’

failure to follow multiple PHA policies.    Plaintiffs have

produced no evidence that their suspensions and terminations

were causally connected to their union association.    The alleged

ultimatum regarding residency itself is not an adverse

employment action.    The PHA residency requirement was in place

both before and after plaintiffs’ terminations.    Plaintiffs did

not withdraw their arbitration requests, and they have not

called the court’s attention to anything in the record to show

                                -36-
that the residency requirement adversely affected them.    Simply

put, plaintiffs’ First Amendment claim is without merit.

           Accordingly, the motion of defendants for summary

judgment on plaintiffs’ claim in Count IV of the complaint will

be granted. 14




14. We note in conclusion that plaintiffs’ brief and other
moving papers were riddled with grammatical and typographical
errors. Many portions of their papers lacked citation to the
record or legal authority. Where plaintiffs did cite to the
record, the citations were often incorrect or plaintiffs’
assertions misrepresented what the record evidence stated. See
Eskridge, 722 F. App’x at 299.

                               -37-
